436 S.W.2d 340 (1969)
James Earl McGEE, Appellant,
v.
The STATE of Texas, Appellee.
No. 41799.
Court of Criminal Appeals of Texas.
January 29, 1969.
*341 Glenn Hausenfluck, Fort Worth, for appellant.
Frank Coffey, Dist. Atty., Truman Power, William A. Knapp and John Howze, Asst. Dist. Attys. Fort Worth, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
BELCHER, Judge.
The conviction is for the offense of robbery; the punishment twenty-five years.
It is shown by affidavit of the sheriff of Tarrant County, Texas, that on January 11, 1969, James Earl McGee, the appellant in this cause, escaped from his custody, and has not voluntarily returned or been recaptured. At the time of his escape the appellant's appeal was pending before this court. The state moves to dismiss the appeal. Arts. 44.09 and 44.10, Vernon's Ann. C.C.P.; Leopard v. State, Tex.Cr.App., 429 S.W.2d 150.
The state's motion is granted.
The appeal is dismissed.
DOUGLAS, J., not participating.